USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1338                                   RENE J. NADEAU,                                Plaintiff, Appellant,                                         v.                              INTERNAL REVENUE SERVICE,                             DEPARTMENT OF THE TREASURY,                                Defendant, Appellee.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Nancy J. Gertner, U.S. District Judge]                                ____________________                                       Before                               Selya, Boudin and Stahl,                                   Circuit Judges.                                ____________________            Rene J. Nadeau on brief pro se.            Donald                     K.                         Stern, United States Attorney,    Loretta                                                                   C.                                                                       Argrett,       Assistant Attorney General,    Teresa  E.  McLaughlin, Tax Division,       Department of Justice, and Robert W. Metzler, Tax Division, Department       of Justice, on brief for appellee.                                ____________________                                    July 29, 1997                                ____________________                 Per                      Curiam. Upon careful review, it appears that the            facts and legal arguments are adequately presented in the            briefs and record and that our decision would not be            significantly aided by oral argument. Accordingly, we    deny            appellant's request for oral argument.  See 1st Cir. Loc. R.            34.1.                 We conclude that summary judgment was properly entered for            the IRS with respect to plaintiff's claim under the Freedom of            Information Act. Jurisdiction to grant relief under 5 U.S.C.            S 552(a)(4)(B) exists only if there is "a showing that an            agency has (1) 'improperly' (2) 'withheld' (3) 'agency            records.'"   United                                   States                                           Department                                                       of                                                           Justice v.   Tax            Analysts, 492 U.S. 136, 142 (1989). Here, in moving for            summary judgment, the IRS presented affidavits establishing            that there were no additional documents to be disclosed; in            response, plaintiff relied on only conclusory statements and            unsupported speculation. In those circumstances, there was no            "genuine issue as to any material fact and . . . the moving            party [was] entitled to a judgment as a matter of law."   See            Fed. R. Civ. P. 56(c); Medina-Munoz v. R.J.                                                         Reynolds                                                                   Tobacco            Co., 896 F.2d 5, 8 (1st Cir. 1990).                 The Anti-Injunction Act, 26 U.S.C. S 7421(a), bars            plaintiff's claim for injunction against tax collection.            Neither the statutory nor the judicial exceptions to that Act                                         -2-            have any application here.  See Enochs v. Williams                                                                Packing                                                                         &            Navigation Co., 370 U.S. 1, 7 (1962).                 Plaintiff has not briefed appellate arguments regarding            his claims for a refund of amounts already collected and for            damages, and those claims do not merit further discussion here.                 We also deny plaintiff's requests for orders "stopping"            the levy and refunding amounts already collected and for            reconsideration of the denial of a temporary injunction pending            appeal.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -3-